Citation Nr: 1815850	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veronica Lira, Agent


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1984.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, service connection was granted and an initial noncompensable (0 percent) rating was assigned for bilateral hearing loss therein.  The Veteran appealed this determination.  In doing so, he requested a hearing before a Veterans Law Judge of the Board.  Although one was scheduled for January 2018, it was not held because his representative withdrew the request with his consent.  38 U.S.C. § 20.704(e).  Further review of the claims file at this time reveals that adjudication can proceed.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

In January 2018, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an initial compensable rating for his service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for an initial compensable rating for service-connected bilateral hearing loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellate matter may be withdrawn as to one, some, or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).  It may be made by the claimant or his representative.  38 C.F.R. § 20.204(a).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  Here, in a January 2018 statement, the Veteran's representative conveyed the Veteran's desire to withdraw (not continue), or close, his appeal.  Although the issue(s) was(were) not identified, the claim for an initial compensable rating for the service-connected bilateral hearing loss is the only issue on appeal.  This statement is dated prior to this Board decision.  Withdrawal of the aforementioned issue accordingly is proper.  No allegation of a specific error of fact or law thus remains.  Dismissal, in sum, is warranted.

ORDER

The appeal for an initial compensable rating for the service-connected bilateral hearing loss is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


